In related matrimonial actions, the wife appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated February 25, 1982, which (1) denied her motion to amend her answer in the action brought *844by her husband and to consolidate her matrimonial action with her husband’s action and (2) granted the husband’s cross motion to strike the wife’s statement of readiness. Appeal dismissed, insofar as it relates to the wife’s motion, without costs or disbursements (see Matuozzi v Matuozzi, 90 AD2d 844). Order affirmed, insofar as it relates to the husband’s cross motion, without costs or disbursements. Special Term properly granted the husband’s cross motion to strike the wife’s statement of readiness since there was no statement as to the status of the discovery proceedings. Titone, J. P., O’Connor, Thompson and Bracken, JJ., concur.